Title: From George Washington to the United States Senate, 9 May 1794
From: Washington, George
To: United States Senate


               
                  Gentlemen of the Senate.
                  United States May 9th 1794
               
               I nominate the following persons for promotions and appointments in the legion of the United States.
               
                  
                     Cavalry
                  
                  
                     William Winston
                     Major
                     17 July 1793
                     vice Rudulph resigned.
                  
                  
                     Tarlton Fleming
                     Captain
                     1 May
                     vice Bowyer resigned.
                  
                  
                     Solomon Van Rensselaer
                      do
                     17. July
                     vice Winston promoted.
                  
                  
                     James Taylor
                      do
                     20. February 1794.
                     vice Lee cashiered.
                  
                  
                     John Webb
                     Lieutenant
                     1. May 1793.
                     vice Fleming promoted.
                  
                  
                     George H. Dunn
                      do
                     17. July
                     vice Van Rensselaer do
                  
                  
                     Abraham Jones
                      do
                     20. February 1794
                     vice Taylor do
                  

                  
                     Artillery.
                  
                  
                     George Ingersol
                     Captain
                     2. April 1793
                     vice McLane resigned.
                  

                  
                     First Sub Legion.
                  
                  
                     Thomas H. Cushing
                     Major
                     3 March 1793
                     vice Armstrong intitled to promotion & resigned.
                  
                  
                     James Clay
                     Captain
                     5 December
                     vice Pratt resigned.
                  
                  
                     Daniel Britt
                      do
                     13 December
                     vice Melcher do
                  
                  
                     Hamilton Armstrong
                      do
                     20. February 1794.
                     to fill the vacancy left for John Morgan in case of acquittal but who was dismissed by
                            sentence of a Genl Court Martial
                  
                  
                     Henry Montfort
                     Lieutenant
                     5 December 1793.
                     vice Clay promoted.
                  
                  
                     Jacob Kreemer
                      do
                     13 December
                     vice Britt promoted.
                  
                  
                     Daniel Bissell
                      do
                     3. January 1794
                     vice Bond resigned
                  
                  
                     Charles Hyde
                      do
                     20. February 1794.
                     vice Armstrong promoted
                  
                  
                     Second Sub Legion.
                  
                  
                     Samuel Andrews
                     Captain
                     3d March 1793.
                     vice Cushing promoted
                  
                  
                     Daniel Tilton Junr
                      do
                     1. October
                     vice Shaylor ditto.
                  
                  
                  
                     Edward D. Turner
                      do
                     11 Novemr
                     vice Tillinghastintitled to promotion & resigned.
                  
                  
                     Theodore Sedgwick
                      do
                     29. Decemr
                     vice McDonnough cashiered
                  
                  
                      
                     intitled from 24th October vice Bird resigned
                            intitled to promotion from 28. February 1793 vice Roberts promoted.
                  
                  
                     John Sullivan
                      do
                     20 March 1794
                     vice Haskell promoted
                  
                  
                     Isaac Younghusband
                     Lieutenant
                     21. February 1793.
                     vice Tillinghastintitled to promotion & resigned
                  
                  
                     Samuel Drake
                      do
                     28. February
                     vice Bird intitled to promotion and resigned
                  
                  
                     Peter Shoemaker
                      do
                     3. March
                     vice Andrews promoted.
                  
                  
                     Jesse Lukens
                      do
                     1. October
                     vice Tilton promoted.
                  
                  
                     John Michael
                      do
                     
                        
                           
                              1. May 1794.
                              }
                           
                           
                              1. May

                           
                           
                              1. May

                           
                           
                              1. May.
                           
                           
                              1. May.
                           
                        
                     
                     the oldest ensigns in thethe respective sub Legionstaken to supply thedeficiency of Lieutenantsin this Sub Legion
                  
                  
                     Nanning J. Vischer
                      do
                     
                     
                  
                  
                     Robert Lee
                      do
                     
                     
                  
                  
                     Archibald Gray
                      do
                     
                     
                  
                  
                     Charles Lewis
                      do
                     
                  
                  
                     Third Sub Legion
                  
                  
                     Henry Gaither
                      Lt Col. Commr
                     1. October 1793.
                     vice John Smithintitled to promotion & resigned
                  
                  
                     Richard Brooke Roberts
                     Major
                     28 February
                     vice Bedinger resigned
                  
                  
                     Joseph Shaylor
                      do
                     1. October.
                     vice Gaither promoted
                  
                  
                     John Read
                     Captain
                     12 Novemr
                     vice Kerr resigned.
                  
                  
                     William Rickard
                      do
                     30 January 1794.
                     vice Faulkner resigned
                  
                  
                     Samuel Tinsley
                      do
                     9 February
                     vice Cummins cashiered
                  
                  
                     Peter Marks
                      Lieutenant
                     10. September 1793.
                     vice William Smithcashiered
                  
                  
                     Charles Wright
                      do
                     12 November 1793
                     vice Read promoted
                  
                  
                     Andrew Shanklin
                      do
                     30 January 1794.
                     vice Rickard promoted
                  
                  
                     Samuel Davidson
                      do
                     9 February
                     vice Tinsley ditto
                  
                  
                     Hartman Leitheiser
                      do
                     23 February
                     vice Huston deceased.
                  
                  
                     Fourth Sub Legion.
                  
                  
                     Jonathan Haskell
                     Major
                     20 March 1794
                     vice Ballard Smithdeceased
                  
                  
                     Robert Thompson
                     Captain
                     19 April 1793
                     vice Buchanan resigned
                  
                  
                     Maxwell Bines
                      do
                     10 February 1794.
                      vice Carberry do
                  
                  
                     Jonathan Taylor
                      Lieutenant
                     26 March 1793
                     vice Steedman do
                  
                  
                     Robert Purdy
                      do
                     19. April
                     vice Thompson promoted
                  
                  
                     Campbell Smith
                      do
                     10 Septem.
                     vice Jennifer dismissed
                  
                  
                     Hugh Brady
                      do
                     10 February 1794
                     vice Bines promoted.
                  
                  
                     Stephen Trigg
                      do
                     3. March
                     vice Glenn resigned
                  
                  
                     The Promotions
                            and resignations occasion a vacancy of Three Cornets, One Lieutenant of Artillery and
                            thirty seven Ensigns—to fill which the following nominations are made. the arrangement to
                            the several Sub Legions will take place after advices shall be received of the acceptances
                            of the appointments.
                  
                  
                  
                     Cornets.
                  
                  
                     John Posey
                     to take rank from 1. May 1793
                     Virginia
                  
                  
                     William H. Blue
                     do
                     17. July
                     
                  
                  
                     Matthias Slough Junr
                     
                     
                     Pennsylvania
                  
                  
                     Lieutenant of Artillery
                  
                  
                     Frederick Dalcho
                     
                     
                     Maryland.
                  
                  
                     Ensigns
                  
                  
                     William Dangerfield to take Rank from 1. May 1793 acting as Ensign w. Genl Wayne
                  
                  
                     Thomas Swaine
                     }
                     serving as Volunteers with Major
                            General Wayne
                  
                  
                     Joseph Campbell
                  
                  
                     Richard Chandler 
                  
                  
                     Rezin Webster
                  
                  
                     Samuel Dolt
                  
                  
                     George Sullivan
                     New Hampshire
                  
                  
                     John McClary
                      ditto.
                  
                  
                     Jonathan Jackson
                     Massachusetts
                  
                  
                     Samuel Bradley
                      ditto
                  
                  
                     Epaphras Hoyt
                      ditto
                  
                  
                     Benjamin Rand
                      ditto
                  
                  
                     Henry Sterling
                     Rhode Island
                  
                  
                     Ephraim Carpenter
                     Connecticut
                  
                  
                     David Fero Junr
                     New York
                  
                  
                     James Richmond Junr
                     New Jersey
                  
                  
                     Nicholas Rosencrantz
                     Pennsylvania
                  
                  
                     Jonathan Hoge
                      do
                  
                  
                     Robert Semple Junr
                      do
                  
                  
                     James Nicolas
                      do
                  
                  
                     William Cox
                     Maryland
                  
                  
                     Abraham Faulkner Junr
                      ditto
                  
                  
                     John Martin
                     Pennsylvania
                  
                  
                     William Smallwood Grayson
                     Virginia
                  
                  
                     David Thompson
                      ditto
                  
                  
                     George Strother
                      ditto
                  
                  
                     Thomas Lewis
                      ditto
                  
                  
                     Henry Bowyer
                      ditto
                  
                  
                     Thomas Bodley
                     Kentucky
                  
                  
                     William Smith
                      ditto
                  
                  
                     William McCarrell
                     North Carolina
                  
                  
                     Hugh McCall
                     South Carolina
                  
                  
                     Daniel McIntosh
                     Georgia
                  
                  
                     Edwin Harris
                      ditto
                  
                  
                     Samuel Speak
                     North Western Territory
                  
                  
                     Peter Frothingham
                      do
                  
                  
                     Samuel Fulton
                     South Western Territory
                  
               
               
                  Go: Washington
               
            